EXHIBIT 99.1 Masbate Mine Operating Normally Following Typhoon Hagupit Vancouver, December 9, 2014 – B2Gold Corp. (TSX: BTO, NYSE MKT:BTG, NSX:B2G) (“B2Gold” or the “Company”), announces that operations are running normally at the Masbate Mine, Philippines, following Typhoon Hagupit. Hagupit first made landfall Saturday at the island of Samar, just southeast of Masbate Island, reaching Masbate early Sunday (Philippine time). The eye of the storm tracked close to the site of Masbate Gold Mine. By late Sunday the typhoon had diminished in strength and passed over the island. It continues to move northwest towards Manila. B2Gold’s Incident Management Team inspected all areas of the Masbate Mine site once winds died down and confirm no major damage was sustained to any site facilities and infrastructure. The all clear signal was given to staff at 2230hrs Sunday. Mining operations were curtailed during the storm event and have resumed. Ore processing continued however at the peak of the typhoon there was a 15.5 hour shutdown to plant production as operations were halted as a precautionary measure. The process plant is now operating at full capacity and the 2014 Masbate production forecast of 180,000 ounces of gold remains unaffected. The Masbate operations benefit by their location, sheltered by the island of Samar to the southeast and the site itself is located on an inlet which has mountains immediately to the southeast. The surrounding local community appears to have weathered the typhoon reasonably well although rainfall has been severe.The Masbate Mine stands by to provide local assistance if required. An assessment of the surrounding area is ongoing. ON BEHALF OF B2GOLD CORP. “Clive T. Johnson” President and Chief Executive Officer For more information on B2Gold please visit the Company web site at www.b2gold.comor contact: Ian MacLean Shaun Johnson Vice President, Investor Relations
